DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Claims 2, 12, 14, 24 and 25 have been canceled without prejudice. Claims 1, 4, 6-11, 13, 15, 16, 18, 19, 22 and 23 are pending and an action on the merits is as follows.	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Fox on May 19, 2022.

The application has been amended as follows: 

Claims 1, 19 and 23 lines 5, 8, and 5 respectively, before the phrase “elevator door” delete the word—the—and replace with the word—an—
Claims 1, 19 and 23 lines 17, 20 and 15-16 respectively, after the word “malfunctioning” delete the word—when—and replace with the phrase—in response to—
Claims 1, 19 and 23 line 18, 21 and 17 respectively, after the word “engaged” delete the word—when—and replace with the word—and—
Claims 1, 19 and 23 lines 24, 26 and 25 respectively after the word “lock” insert the phrase—and allowing the second door to remain closed—
Claim 6 line 3 delete the phrase—engaging the first door lock; or—
Claim 9 line 4 before the phrase “the first door lock” delete the word—engaging—and replace with the word—disengaging—
Cancel Claim 16

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 19: The prior art does not teach nor suggest a method of controlling a building control system or a controller of a building control system comprising a door system and an elevator system using a sensor system to capture one or more status parameters of the elevator system and the door system, comprising detecting a status parameter of an elevator door of the elevator system, displaying the status parameter of the elevator door on a device, detecting a status parameter of a first door of the door system, wherein the first door is a door within the building other than a landing door to the elevator car and the elevator door of the elevator car, displaying the status parameter of the first door on the device, detecting a status parameter of a first door lock of the door system, the first door lock being operably connected to the first door, displaying the status parameter of the first door lock on the device, wherein the status parameter of the first door and the status parameter of the first door lock in combination indicate that the first door is malfunctioning, the first door is malfunctioning in response to the status parameter of the first door and the status parameter of the first door lock indicate that the first door lock on the first door is engaged and the first door is open, closing the elevator door in response to the status parameter of the first door and the status parameter of the first door lock and closing a second door in response to the status parameter of the first door and the status parameter of the first door lock and allowing the second door to remain closed.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 23: The prior art does not teach nor suggest a method of controlling a building control system comprising a door system and an elevator system using a sensor system to capture one or more status parameters of the elevator system and the door system, comprising detecting a status parameter of an elevator door of the elevator system, displaying the status parameter of the elevator door on a device, detecting a status parameter of a first door of the door system, wherein the first door is a door within the building other than a landing door to the elevator car and the elevator door of the elevator car, displaying the status parameter of the first door on the device, detecting a status parameter of a first door lock of the door system, the first door lock being operably connected to the first door, displaying the status parameter of the first door lock on the device, wherein the status parameter of the first door and the status parameter of the first door lock in combination indicate that the first door is malfunctioning, the first door is malfunctioning in response to the status parameter of the first door and the status parameter of the first door lock indicate that the first door lock on the first door is engaged and the first door is open, adjusting operation of the elevator system in response to the first door that is malfunctioning wherein the adjusting operation further comprises at least one of: deactivating an elevator car of the elevator system, closing the elevator door of an elevator car of the elevator system, and preventing an elevator car from servicing a floor for a selected period of time, the first door lock being located on said floor, and closing a second door in response to the status parameter of the first door and the status parameter of the first door lock and allowing the second door to remain closed.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 4, 6-11, 13, 15, 16, 18 and 22 depend from claim 1 and therefore inherit all allowed claim limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 19, 2022